DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 1 August 2022, with respect to the rejections of claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive. Examiner notes that US 20140259417 A1 to Nunn, US 20160066716 Al to Rao, and US 20180125256 A1 to Tsern are particularly relevant. The primary reference Nunn in combination with Rao teaches a smart mattress system for preventing snoring comprising an air mattress, a user terminal, a server, an air pillow, a microphone, and snoring determination unit. The combination of Nunn and Rao does not teach Applicant’s claimed “wherein the sleep quality analyzing unit (55) is configured to assign a score to each of 2Patent Application No. 16 767,597 Docket No. 3140-121 ranges A, B, and C according to an average change amount of the pressure change amount of the air pocket (110), wherein a score a is assigned to the range A, a score b is assigned to the range B, and a score c is assigned to the range C, wherein, the range A is defined as the user being in a deep sleep (NREM sleep: non-rapid eye movement sleep) state, and the score a is 10 point, the range B is defined as the user being in a light sleep (REM sleep: rapid eye movement sleep) state, and the score b is 5 point, and the range C is defined as the user being in a wake state, and the score c is 1 point, wherein the scoring sleep quality is defined as follows: […]”. In other words, Applicant’s claimed limitation requires a specific calculation to determine the sleep score by the sleep quality analyzing unit, and this score involves deep sleep, light sleep, and wake state. Neither Nunn nor Rao determine a score by a sleep quality analyzing unit. While Tsern teaching a sleep score (at least [0127-0129]), it does not assign specific points in Applicant’s claimed calculation. There is not teaching or suggestion in the prior art to result in Applicant’s claimed structure. The dependent claims are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/19/2022